Citation Nr: 1228418	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  11-25 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1968.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO awarded the Veteran service connection for PTSD, and assigned an initial 30 percent disability rating, effective November 14, 2007.  The Veteran disagreed with the RO's assigned initial rating, and perfected an appeal as to this issue.

Significantly, during the pendency of this appeal, the Veteran asserted that there are only two possible lawful ratings for his service-connected PTSD-namely, a 70 percent schedular rating with a TDIU award, or a 100 percent schedular rating.       See the Veteran's November 2010 notice of disagreement, page 1.  The Veteran submitted an application for TDIU [VA From 21-8940] with this notice of disagreement, and referenced previously-submitted medical evidence from his psychologist which included a suggestion that the Veteran's PTSD rendered him unemployable.  See id., page 3; see also the December 20, 2008 report from L.G.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In this connection, the RO has already sent the Veteran a May 2011 notice letter identifying the evidence required to substantiate a claim for TDIU, and has adjudicated the matter simultaneously with the Veteran's PTSD claim in a September 2011 statement of the case (SOC).  The Veteran duly filed a substantive appeal, specifically identifying his intent to appeal his claim for a higher PTSD disability rating, to include consideration of a TDIU award.  Thus, it is clear from the record that the Veteran raised a claim for TDIU due to PTSD symptoms during the appeal period, and that the RO appropriately incorporated consideration of entitlement to TDIU in its adjudication of the Veteran's PTSD claim prior to certifying this case to the Board.  Accordingly, both matters are in appellate status, and for the sake of clarity, the Board has listed them separately above.  

The Board adds that the Veteran was previously represented by the North Carolina Division of Veterans Affairs (NCDVA), but has recently submitted correspondence indicating that he has revoked this representative's authority to act.  The Veteran specifically indicated that he wished to remove NCDVA as his representative, and would be representing himself.  See the Veteran's March 2012 Statement in Support of Claim; see also 38 C.F.R. § 14.631(f)(1) [a power of attorney may be revoked at any time].

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board regrets having to remand the Veteran's appeal at this time.  However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law.

VA examination

In a December 2008 report, the Veteran's psychologist, L.G., diagnosed the Veteran with PTSD, noting symptoms that "interfere significantly in his professional, social, and personal life."  L.G. noted that the Veteran's hypervigilance and hyperarousal "prevent him from being consistently productive at any job," and his "problems with memory and concentration negatively impact his ability to learn new skills."   L.G. assigned a Global Assessment of Functioning (GAF) score of 39, noting that the Veteran is "totally and permanently disabled and unemployable."  See the December 20, 2008 report of L.G.

One year later, in December 2009, the Veteran underwent a mental health examination at the VA.  In contrast with L.G.'s findings noted above, the December 2009 VA examiner diagnosed the Veteran with PTSD, noting symptoms of only "moderate" severity and assigning a GAF score of 51.  The VA examiner pertinently noted that the Veteran was in fact employed as an auto mechanic with his brother.  See the December 2009 VA examiner's report, pages 2 and 3.  

Since this December 2009 VA examination, the Veteran has submitted additional medical evidence from psychologist L.G., dated in August 2011, who upon examination of the Veteran noted that the Veteran is "having more intrusive thoughts of his time in Vietnam" and is experiencing more memory problems.  Again, L.G. indicated that the Veteran is "totally and permanently disabled," and assigned a GAF score of 38.  See the August 1, 2011 report of L.G.

Although L.G. has twice found the Veteran "totally and permanently disabled" due to PTSD symptomatology at times both prior to and subsequent to the December 2009 VA examination, she has failed to adequately explain how she came to this determination, especially in light of evidence of record demonstrating that the Veteran is still currently employed.  See, e.g., a June 8, 2011 Request for Employment Information [indicating that the Veteran has been employed since October 2008, and works 15-20 hours each week doing auto body work and cleaning cars].  

Despite this inadequacy, the Board recognizes that L.G.'s August 2011 report at the very least suggests that the Veteran's PTSD symptoms may have worsened in severity since his last VA examination.  Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board believes that a medical examination assessing the current severity of the Veteran's PTSD, and its effect on the Veteran's employability, is necessary to adequately decide this claim. 

Consideration of newly-submitted evidence

The Veteran attached two Wage and Tax Statements to his September 2011 substantive appeal [VA Form 9], but he did not provide a waiver of consideration of such evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2011).  Upon readjudication of the Veteran's claims on remand, such evidence should be reviewed and considered by the AOJ in the first instance.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify any additional medical treatment he has received for his service-connected PTSD.  The RO/AMC should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include any existing relevant updated VA treatment records.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder. 

2.  The RO/AMC should then schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The complete claims folder should be provided to the examiner, and the examiner should be asked to specifically state that the complete folder has been reviewed.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination. Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.

The examiner should also provide an opinion as to whether the Veteran's service-connected PTSD alone, or in combination with his other service-connected disabilities [i.e. tinnitus and hearing loss], renders him unable to obtain or retain gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the Veteran would not be able to obtain or retain gainful employment outside of a protected environment, to include his family's automotive care business, this should be made clear.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, the RO/AMC should review the evidence of record including all evidence submitted since its September 2011 statement of the case (SOC) and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


